Exhibit 10.8

 

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT, made and entered into as of          day of                     
between Cisco Systems, Inc., a California corporation (“Corporation”), and
                     (“Director”),

 

WITNESSETH THAT:

 

WHEREAS, Director is a member of the Board of Directors of Corporation, and in
such capacity performs a valuable service for Corporation; and

 

WHEREAS, in accordance with the authorization provided by subsections (a)(10)
and (a)(11) of Section 204 of the California General Corporation Code, as
amended (“Code”), Article V of the Restated Articles of Incorporation, as
amended (the “Articles”), provides that the liability of Directors of
Corporation for monetary damages shall be eliminated to the fullest extent
permissible under California law and authorizes Corporation to provide
indemnification to members of its Board of Directors through agreements with
such members in excess of the indemnification otherwise permitted by Section 317
of the Code; and

 

WHEREAS, Corporation recognizes that the indemnification provided by this
Agreement is of great importance in attracting highly qualified individuals,
such as Director, to serve as members of its Board of Directors; and

 

WHEREAS, in order to induce Director to continue to serve as a member of the
Board of Directors of Corporation, Corporation has determined and agreed to
enter into this Agreement with Director for the purpose of fully implementing
the provisions of Section 204 and Section 317 of the Code and Article V of the
Articles;

 

NOW, THEREFORE, in consideration of Director’s continued service as a director
after the date hereof, the parties hereto agree as follows:

 

1. Indemnity of Director. Corporation hereby agrees to hold harmless and
indemnify Director to the fullest extent authorized by the provisions of Section
317 of the Code, as it may be amended from time to time.

 

2. Additional Indemnity. Subject only to the limitations set forth in Section 3
hereof, Corporation hereby further agrees to hold harmless and indemnify
Director:

 

(a) against any and all expenses (including attorneys’ fees), judgments, fines
and amounts paid in settlement actually and reasonably incurred by Director in
connection with any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (including an action by
or in the right of Corporation) to which Director is, was or at any time becomes
a party, or is threatened to be made a party, by reason of the fact that
Director is, was or at any time becomes a director, officer, employee or agent
of Corporation, or is or was serving or at any time serves at the request of
Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise; and



--------------------------------------------------------------------------------

(b) otherwise to the fullest extent as indemnification may be provided to
Director by Corporation under the provisions of Article V of the Articles and
Sections 204(a)(11) and 317 of the Code.

 

3. Limitations on Additional Indemnity.

 

(a) No indemnification pursuant to Section 2 hereof shall be paid by Corporation
for any of the following:

 

(i) to the extent that Director is or has been indemnified or reimbursed
pursuant to Section 1 hereof or any Directors and Officers Liability Insurance
(“D & O Insurance”) purchased and maintained by Corporation;

 

(ii) with respect to remuneration paid to Director if it shall be determined by
a final judgment or other final adjudication that such remuneration was in
violation of law;

 

(iii) on account of any suit pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended, and amendments thereto or similar
provisions of any federal, state or local statutory law in which judgment is
rendered against Director for an accounting of profits made from the purchase or
sale by Director of securities of Corporation;

 

(iv) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful; or

 

(v) on account of any action, suit or proceeding (other than a proceeding
referred to in Section 8(b) hereof) commenced by the Director against
Corporation or against any officer, director or shareholder of Corporation
unless authorized in the specific case by action of the Board of Directors;

 

(b) In addition to those limitations set forth above in paragraph (a) of this
Section 3, no indemnification pursuant to Section 2 hereof in an action brought
by or in the right of Corporation for breach of the Directors duties to
Corporation and its shareholders shall be paid by Corporation for any of the
following:

 

(i) on account of Director’s acts or omissions that involve intentional
misconduct or a knowing and culpable violation of law;

 

(ii) on account of acts or omissions that Director believes to be contrary to
the best interests of Corporation or its shareholders or that involve the
absence of good faith on the part of Director;

 

(iii) with respect to any transaction from which Director derived an improper
personal benefit;

 

(iv) on account of acts or omissions that show a reckless disregard for
Director’s duty to Corporation or its shareholders in circumstances in which
Director was

 

2



--------------------------------------------------------------------------------

aware, or should have been aware, in the ordinary course of performing a
director’s duties, of a risk of serious injury to Corporation or its
shareholders;

 

(v) on account of acts or omissions that constitute an unexcused pattern of
inattention that amounts to an abdication of Director’s duty to Corporation or
its shareholders;

 

(vi) to the extent prohibited by Section 310 of the Code (contracts in which a
director has material financial interest);

 

(vii) to the extent prohibited by Section 316 of the Code (corporate actions
subjecting directors to joint and several liability for prohibited
distributions, loans and guarantees); or,

 

(viii) in any circumstances in which indemnity is expressly prohibited by
Section 317 of the Code.

 

4. Contribution. If the indemnification provided in Sections 1 and 2 is
unavailable and may not be paid to Director for any reason other than those set
forth in Section 3 (excluding subsections 3(b)(viii)), then in respect of any
threatened, pending or completed action, suit or proceeding in which Corporation
is jointly liable with Director (or would be if joined in such action, suit or
proceeding), Corporation shall contribute to the amount of expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Director in such proportion as is
appropriate to reflect (i) the relative benefits received by Corporation on the
one hand and Director on the other hand from the transaction from which such
action, suit or proceeding arose, and (ii) the relative fault of Corporation on
the one hand and of Director on the other in connection with the events which
resulted in such expenses, judgments, fines or settlement amounts, as well as
any other relevant equitable considerations. The relative fault of Corporation
on the one hand and of Director on the other shall be determined by reference
to, among other things, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent the circumstances resulting in
such expenses, judgments, fines or settlement amounts. Corporation agrees that
it would not be just and equitable if contribution pursuant to this Section 4
were determined by pro rata allocation or any other method of allocation that
does not take account of the foregoing equitable considerations.

 

5. Continuation of Obligations. All agreements and obligations of Corporation
contained herein shall continue during the period Director is a director,
officer, employee or agent of Corporation (or is or was serving at the request
of Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise) and shall continue
thereafter so long as Director shall be subject to any possible claim or
threatened, pending or completed action, suit or proceeding, whether civil,
criminal or investigative, by reason of the fact that Director was a director of
Corporation or serving in any other capacity referred to herein.

 

6. Notification and Defense of Claim. Promptly after receipt by Director of
notice of the commencement of any action, suit or proceeding, Director will, if
a claim in respect

 

3



--------------------------------------------------------------------------------

thereof is to be made against Corporation under this Agreement, notify
Corporation of the commencement thereof; but the omission so to notify
Corporation will not relieve it from any liability which it may have to Director
otherwise than under this Agreement. With respect to any such action, suit or
proceeding as to which Director notifies Corporation of the commencement
thereof:

 

(a) Corporation will be entitled to participate therein at its own expense;

 

(b) Except as otherwise provided below, to the extent that it may wish,
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Director
(such consent not to be unreasonably withheld). After notice from Corporation to
Director of its election to assume the defense thereof, Corporation will not be
liable to Director under this Agreement for any legal or other expenses
subsequently incurred by Director in connection with the defense thereof other
than reasonable costs of investigation or as otherwise provided below. Director
shall have the right to employ counsel in such action, suit or proceeding but
the fees and expenses of such counsel incurred after notice from Corporation of
its assumption of the defense thereof shall be at the expense of Director unless
(i) the employment of counsel by Director has been authorized by Corporation,
(ii) Director shall have reasonably concluded that there may be a conflict of
interest between Corporation and Director in the conduct of the defense of such
action, or (iii) Corporation shall not in fact have employed counsel to assume
the defense of such action, in each of which cases the fees and expenses of
counsel shall be at the expense of Corporation. Corporation shall not be
entitled to assume the defense of any action, suit or proceeding brought by or
on behalf of Corporation or as to which Director shall have made the conclusion
provided for in (ii) above; and

 

(c) Corporation shall not be liable to indemnify Director under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. Corporation shall not settle any action or claim in any manner
that would impose any penalty or limitation on Director without Director’s
written consent. Neither Corporation nor Director will unreasonably withhold its
consent to any proposed settlement.

 

7. Advancement and Repayment of Expenses.

 

(a) In the event that Director employs his or her own counsel pursuant to
Section 6(b)(i) through (iii) above, Corporation shall advance to Director,
prior to any final disposition of any threatened or pending action, suit or
proceeding, whether civil, criminal, administrative or investigative, any and
all reasonable expenses (including legal fees and expenses) incurred in
investigating or defending any such action, suit or proceeding within ten (10)
days after receiving copies of invoices presented to Director for such expenses;
and

 

(b) Director agrees that Director will reimburse Corporation for all reasonable
expenses paid by Corporation in defending any civil or criminal action, suit or
proceeding against Director in the event and only to the extent it shall be
ultimately determined by a final judicial decision (from which there is no right
of appeal) that Director is not entitled, under applicable law, the Articles or
Bylaws, this Agreement or otherwise, to be indemnified by Corporation for such
expenses.

 

4



--------------------------------------------------------------------------------

8. Enforcement.

 

(a) Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on Corporation hereby in order to
induce Director to serve as a director of Corporation, and acknowledges that
Director is relying upon this Agreement in serving in such capacity.

 

(b) In the event Director is required to bring any action to enforce rights or
to collect moneys due under this Agreement and is successful in such action,
Corporation shall reimburse Director for all of Director’s reasonable fees and
expenses in bringing and pursuing such action.

 

9. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.

 

10. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of California.

 

11. Binding Effect. This Agreement shall be binding upon Director and upon
Corporation, and their respective successors and assigns, and shall inure to the
benefit of Director, his or her heirs, personal representatives and assigns and
to the benefit of Corporation, its successors and assigns.

 

12. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

 

13. Subrogation. In the event of payment under this Agreement, Corporation shall
be subrogated to the extent of such payment to any right Director may have for
recovery of the amounts so paid from any third party. Director agrees to execute
all documents required and do all other acts necessary to effect the foregoing
provisions and permit Corporation to enforce the rights so subrogated.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CISCO SYSTEMS, INC.

By:

 

 

                                                                               
                 

DIRECTOR

                                                                               
                         

 

6